Citation Nr: 0908328	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc and joint disease with spondylolysis at L4-
5. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1950 to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 RO decision that denied the 
Veteran's claim for an evaluation in excess of 40 percent for 
his service connected low back disability.  In December 2008 
the veteran appeared and gave testimony at a hearing before 
the undersigned at the RO.  A transcript of this hearing is 
of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last afforded a VA examination of his 
service-connected low back disability in September 2006. At 
that time he was noted to have 40 degrees of forward flexion 
in the lumbar spine with 10 degrees of extension and 10 
degrees of lateral flexion and rotation.  The record contains 
an August 2008 statement from the veteran's chiropractor who 
referenced an examination of July 2008 which was said to have 
found "severely decreased" range of motion in the lumber 
spine. Consequently the chiropractor diagnosed the Veteran as 
having unfavorable ankylosis of the entire thoracolumbar 
spine. 

In view of the above evidence of worsening symptomatology 
since the last VA examination, the Board believes that a 
current VA orthopedic examination should be conducted to 
determine the current severity of the Veteran's service-
connected low back disability. 

Also, while the record contains another statement from the 
above chiropractor dated in March 2005, no clinical records 
from this health care provider are in the claims folder and 
such should also be obtained prior to further appellate 
consideration of this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should contact Tony G. Aboudib, 
D.C., at 3304 S.E. Loop 820 in Fort 
Worth Texas 76140, and request that he 
submit copies of all clinical records 
reflecting the veteran's treatment for 
low back disability, especially the 
report of the examination of the 
veteran conducted by Doctor Aboudib on 
July 31, 2008.  All documentation 
received should be associated with the 
claims folder. 

2.	Then, the RO/AMC should schedule the 
veteran for a VA examination to 
determine the current degree of 
severity of the veteran's service-
connected low back disability. The 
claims folder should be made available 
to the examiner for review and the 
examiner should state that he has 
reviewed the claims folder in the 
examination report.  All pertinent 
clinical findings are to be reported in 
detail. The examiner is asked to 
describe range of motion of the 
thoracolumbar spine in degrees and 
expressly annotate the record as to 
whether the Veteran has favorable or 
unfavorable ankylosis of the entire 
thoracolumbar spine.  The examiner 
should also document whether the 
Veteran has any associated 
incapacitating episodes, and, if so, 
the frequency and duration of such 
episodes.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008), an 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest and treatment prescribed by a 
physician   

3.	After the above development has been 
completed, the RO/AMC should again 
adjudicate the claim. If the 
determination remains adverse, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MARY M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


